Citation Nr: 1222550	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  09-15 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Whether the recoupment of severance pay by withholding VA disability compensation benefits was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The Veteran had active service from October 1981 to November 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 letter determination of the Department of Veterans Affairs (VA), Regional Office (RO), in Roanoke, Virginia and from a June 2011 rating decision of the RO in St. Petersburg, Florida.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran received separation pay in the amount of $30,256.20 upon his discharge from service in November 1996; this amount was deducted from his VA compensation benefits.


CONCLUSION OF LAW

The recoupment of severance pay by withholding the Veteran's VA disability compensation was proper.  10 U.S.C.A. §§ 1174, 1212; 38 U.S.C.A. §§ 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. § 3.700 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, in the present decision, the Board has found that, as a matter of law, the Veteran is not entitled to the benefit sought on appeal.  The notice and duty to assist provisions have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002). In such claims where the law is dispositive, the claim must be denied due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In cases such as this, VA is not required to address the duty to notify or assist a claimant, where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004.

Legal Criteria

The recoupment of a Veteran's separation pay from his or her VA disability compensation is required by 10 U.S.C.A. § 1174(h)(2), which states that a member who has received separation pay under this section, or severance pay or readjustment pay under any other provision of law, based on service in the armed forces shall not be deprived, by reason of his receipt of such separation pay, severance pay, or readjustment pay, of any disability compensation to which he or she is entitled under the laws administered by VA, but there shall be deducted from that disability compensation an amount equal to the total amount of separation pay, severance pay, and readjustment pay received. 

The implementing regulation, 38 C.F.R. § 3.700(a)(5)(i), provides that, "[w]here entitlement to disability compensation was established on or after September 15, 1981, a Veteran who has received separation pay may receive disability compensation for disability incurred in or aggravated by service prior to the date of the receipt of separation pay subject to recoupment of the separation pay.  Where payment of separation pay or special separation benefits under section 1174a was made after September 30, 1996, VA will recoup from disability compensation an amount equal to the total amount of separation pay or special separation benefits less the amount of Federal income tax withheld from such pay."  38 C.F.R. § 3.700(a)(5)(i). 

An opinion of the VA General Counsel, VAOGCPREC 14-92, concluded that, "[i]n accordance with the provisions of 10 U.S.C.A. § 1174 and 38 C.F.R. § 3.700, VA disability compensation should be offset to recoup the amount of special separation benefits received by a former member of the armed forces." See also VAOGCPREC 12-96.  VAOGCPREC 12-96 held that 10 U.S.C.A. § 1174(h)(2) requires that VA recoup from a Veteran's VA disability compensation the amount of "nondisability severance pay" received by the Veteran under section 631 of Pub. L. No. 96-513.

Analysis

The Veteran was separated from active service in November 1996.  His Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214) indicates that he received separation pay in the amount of $30,256.20.

The Veteran filed a claim seeking VA compensation in April 2006.  In a September 2008 rating decision, service connection was granted for hepatitis C (rated at 40 percent) and cirrhosis (rated at 10 percent), each effective April 20, 2006, the date of claim.  In October 2008, VA informed the Veteran of the September 2008 rating decision, and that VA was withholding benefits equal to the amount of separation pay received minus the amount of Federal income tax withheld.

The recoupment of an amount equivalent to the Veteran's separation pay from his  VA disability compensation is required by Congress under 10 U.S.C.A. § 1174(h)(2).  The Board finds that the law, as written by Congress and implemented by VA regulation, has been correctly applied in this case.  The recoupment of the overpayment of VA compensation in the amount of separation pay received ($30,256.20) by withholding in monthly allotments payments of disability compensation benefits, is required by law.  10 U.S.C.A. § 1174; 38 C.F.R. § 3.700(a)(5). 

The Board is sympathetic toward the Veteran, but it is ultimately bound by the law passed by Congress, and this decision is unfortunately dictated by the relevant statutes and regulations that were transcribed above.  The Board finds that the law as enacted by Congress and implemented by VA regulation, has been correctly applied in this case.  The recoupment of the amount of disability separation pay from payments of VA disability compensation benefits, is required by law.  10 U.S.C.A. § 1174; 38 C.F.R. § 3.700(a)(3).  Thus, as VA does not have any discretion in the recoupment of the separation pay, the claim must be denied for lack of legal merit.  Sabonis, 6 Vet. App. at 430.


ORDER

Recoupment of separation pay was proper, and the appeal is denied. 


REMAND

Unfortunately, a remand is required in this case as to the issue of service connection for sleep apnea.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

The Veteran asserts that he has sleep apnea that has been manifested since his period of active service.  A lay statement from his spouse dated in January 2011 shows that he had a problem sleeping (snoring, gasping for air, and lethargy) since they were married in 1987.  In another statement, dated in February 2011,  the Veteran's step-daughter reported that while living together from 1994 to 2005, he experienced problems with sleeping (heavy snoring, fatigue, and gasping for air).  A lay statement from a fellow service-member dated in February 2011 reflects that he counseled the Veteran during service from 1984 to 1994 due to fatigue associated with sleep problems.

During service in July 1983, the Veteran sustained facial trauma to the left cheek during a softball game.  A radiographic report dated in July 1983 shows some mucosal thickening and haziness in the maxillary sinuses, especially on the right.

A September 1991 service treatment record reflects that the Veteran could not sleep due to sweating associated with an upper respiratory infection.

Following service, VA outpatient treatment records, as well as a sleep study from the Sentara Virginia Beach General Hospital Sleep Center, confirm that the Veteran was being treated for obstructive sleep apnea.

A VA examination report dated in May 2011 shows that the Veteran was diagnosed with obstructive sleep apnea and pulmonary nodules, not otherwise specified.  The examiner opined that the obstructive sleep apnea and pulmonary nodules were not caused by or a result of upper respiratory infections and costochondritis in service.  The examiner reasoned that the medical literature did not support a nexus of causality between these conditions.

In an Appellant's Brief dated in May 2012, the Veteran's representative argued that the May 2011 VA examination report was inadequate as it did not provide an opinion as to whether the mucosal thickening and haziness in the maxillary sinuses identified by X-ray in July 1983 were etiologically related to the sleep apnea.  The Board agrees.  Moreover, the Board finds that while the May 2011 VA examiner noted a history of snoring in service in the history portion of the report, the examiner did not provide an opinion as to whether the current obstructive sleep apnea was manifested during service in light of the aforestated lay statements from the Veteran's spouse and fellow service-member.

When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  As such, on remand, the Veteran should be afforded another VA examination to determine whether his currently diagnosed obstructive sleep apnea is etiologically related to his active service, to include the July 1983 injury and the reported snoring, gasping for air, and fatigue demonstrated during service.

Finally, as this matter is being remanded for the reasons set forth above, the claims file should be updated to include VA treatment records compiled since September 2011.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall attempt to obtain VA medical treatment records pertaining to the Veteran that are dated after September 2011.  Any additional pertinent records identified by the Veteran during the course of this remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  The RO/AMC shall afford the Veteran a new VA examination with a somnologist if possible, to ascertain whether any current obstructive sleep apnea is related to a disease or injury in active service, to specifically the July 1983 injury.  The entire claims file and a copy of this Remand must be made available to and reviewed by the examiner.  All tests deemed necessary by the examiner shall be performed and all findings reported. 

If obstructive sleep apnea is diagnosed on examination, the examiner shall opine as to whether it is at least as likely as not that such began in active service or was manifested as a result of a disease or injury in active service (to include the July 1983 findings of mucosal thickening and haziness in the maxillary sinuses, and the reported lay evidence of snoring, gasping for air, and fatigue and since during service).

The examiner must consider the competent lay statements of the Veteran, his spouse, step-daughter, and fellow service-member as to the onset and continuity of his symptomatology.

The examiner must provide reasons for the opinion, whether favorable or unfavorable, citing to specific evidence in the record.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained. 

If the examiner rejects the Veteran's or other lay statements, the examiner must provide reasons for doing so.  The absence of supporting evidence in the service or post-service treatment records is not a sufficient reason for rejecting the Veteran's reports. 

A complete rationale for any opinion expressed must be provided.  It is requested that the examiner discuss the prior medical evidence in detail and reconcile any contradictory evidence.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time shall be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


